In this case appellant was convicted for the manufacture of intoxicating liquor, and his punishment assessed at confinement in the penitentiary for one year.
The legal questions presented are identical with those passed upon by the court in a case against this same appellant in cause No. 6212, in which he was charged with the possession of equipment for the manufacture of intoxicating liquor. A discussion of the same questions in this case would only be a repetition, and we refer to the case decided this same day for a statement of the facts, and our views upon the legal questions presented.
As we gather from the record the contention of appellant was that the whisky found upon his premises at the time the officers made the investigation was not manufactured by him, but by parties who had previously occupied the premises. The court instructed the jury upon this issue and pertinently told them "although you may believe from the evidence that the whisky testified about by witness was found on the premises on which he (appellant), lived, yet you cannot convict the defendant unless you believe from the evidence beyond a reasonable doubt that the same was manufactured by him." The court also gave a proper charge upon circumstantial evidence.
The jury were fully warranted in reaching the conclusion that appellant himself had been engaged in the manufacture of intoxicating liquor. The evidence shows that the mash in the majority of the barrels found on appellant's premises was, at the time of the discovery, still in a state of fermentation. The evidence is further to the effect that it takes from six to twelve days for this fermentation to cease, and at the time the officers made the raid in question, the appellant had been upon the premises for more than two months. Sacks of meal were discovered in connection with the barrels containing the mash, and appellant had in his possession, in his car, at the time of *Page 491 
his arrest, three more sacks of meal, and a quantity of sugar. An honest jury could hardly have reached any other conclusion than was reached by the jury in this case.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                          June 8, 1921.